Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 1 of 11 PageID: 615




 NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

                                                       :
   FACTA HEALTH, INC. et al,                           :
                                                       :      Civil Action No. 20-09631 (SRC)
                                        Plaintiffs,    :
                                                       :
                           v.                          :                   OPINION
                                                       :
   PHARMADENT, LLC et al,                              :
                                                       :
                                      Defendants.      :
                                                       :
                                                       :


 CHESLER, District Judge

          This matter comes before the Court upon the motion filed by Defendants Pharmadent,

 LLC, Alan Wickenhauser, and Stephen Peipert (“Defendants”) to compel arbitration and stay

 this litigation pending arbitration or, in the alternative, to dismiss this action. Plaintiffs Facta

 Health, Inc., Frank Cozzarelli, Robert Mangone, Paul Kapp, Robert Laudadio, and Gotta Guy,

 Inc. have opposed the motion. The Court has considered the papers filed by the parties and

 proceeds to rule on the motion without oral argument, pursuant to Federal Rule of Civil

 Procedure 78. For the reasons discussed below, the Court will grant Defendants’ motion to

 compel arbitration as to Counts 2-5 of the Complaint, and stay the entire litigation pending the

 arbitration proceeding.

     I.      BACKGROUND

          Plaintiff Facta Health, Inc. (“Facta”) is a Delaware corporation. A majority of Facta’s

 controlling shares are held by Plaintiffs Frank Cozzarelli, Robert Mangone, Paul Kapp, Robert

 Laudadio, and Gotta Guy, Inc., a New Jersey corporation, hereinafter referred to by the Court as

                                                      1
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 2 of 11 PageID: 616




 the non-signatory Plaintiffs. Defendant Pharmadent, LLC (“Pharmadent”) is an Illinois limited

 liability company and Defendants Alan Wickenhauser and Stephen Peipert serve as its sole co-

 managing members. On or about October 16, 2018, Facta contracted with Pharmadent to

 purchase certain patents and intellectual property, entering into the Patent Purchase Agreement

 (“the Agreement”). The Agreement was signed only by Facta and Pharmadent. The Agreement

 contains a detailed dispute resolution clause, which states that the “parties hereby waive their

 respective rights to seek remedies in court, and will resolve any and all claims, disputes, or

 controversies (‘Disputes’) relating in any way to, or arising out of, this Agreement” first through

 formal negotiation and mediation. (Patent Purchase Agreement Art. 8.7). Then, if the Dispute is

 not resolved through mediation within thirty days after the mediation hearing, the Agreement

 requires the parties to “submit the Dispute to final and binding arbitration administered by the

 AAA under its Commercial Arbitration Rules.” (Patent Purchase Agreement Art. 8.7(c)).

        Following a dispute under the Agreement, Facta commenced arbitration proceedings

 against Pharmadent, and on April 9, 2019, the matter was settled and Facta and Pharmadent

 executed an amendment to the Agreement, hereinafter referred to by the Court as the First

 Amendment. The First Amendment explicitly reaffirmed the arbitration clause in the Agreement,

 as it states: “Except as specifically set forth herein, all of the terms and conditions of the

 Agreement shall remain in full force and effect and the same are hereby ratified and confirmed.”

 (First Amendment to Patent Purchase Agreement Art. 14).

        According to the Complaint, Defendants have since failed to properly perform under the

 First Amendment, leading Plaintiffs to file suit in New Jersey state court. The Complaint asserts

 five counts against Defendants: (1) The non-signatory Plaintiffs seek a declaratory judgment that

 they have no duty to arbitrate; (2) all Plaintiffs seek a declaratory judgment that the entire



                                                    2
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 3 of 11 PageID: 617




 controversy doctrine bars consideration for any event occurring prior to April 14, 2019 in

 arbitration, and any event occurring prior to May 28, 2019, unless expressly reserved in the

 Agreement and the First Amendment; (3) all Plaintiffs seek specific performance of the First

 Amendment; (4) all Plaintiffs seek injunctive relief enjoining Defendants from manufacturing,

 selling, distributing and using all products covered by the patents referenced in the Agreement;

 and (5) all Plaintiffs seek relief compelling Defendants to arbitrate all claims with Facta for

 events occurring after April 24, 2019. Defendants promptly removed the action to the Court on

 the basis that this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). 1

     II.      DISCUSSION

           A. Legal Standard

           Defendants bring this motion to compel arbitration pursuant to 9 U.S.C. § 4, a provision

 of the Federal Arbitration Act (“FAA”). This section states: “A party aggrieved by the alleged

 failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration may

 petition any United States district court which, save for such agreement, would have [subject

 matter] jurisdiction [over the matter] . . . for an order directing that such arbitration proceed in

 the manner provided for in such agreement.” 9 U.S.C. § 4. The Third Circuit has held that

 motions to compel arbitration should be analyzed under a Rule 12(b)(6) standard when

 arbitrability is apparent on the face of the complaint and/or documents relied upon in the

 complaint. Guidotti v. Legal Helpers Debt Resolution, LLC, 716 F.3d 764, 773-74 (3d Cir.


 1
   The required diversity of citizenship between the parties exists. Plaintiff Facta is a Delaware
 corporation with its principal place of business in New Jersey, Plaintiff Gotta Guy, Inc. is a New
 Jersey corporation with its principal place of business in New Jersey, and Plaintiffs Cozzarelli,
 Mangone, Kapp, and Laudadio are all citizens of New Jersey. Defendant Pharmadent is an
 Illinois limited liability company, whose sole members are Defendants Wickenhauser and
 Peipert, who are both citizens of Illinois. The Court is also satisfied that according to the
 allegations of the Complaint, the amount in controversy in this action exceeds $75,000. See 28
 U.S.C. § 1332(a)(1).

                                                    3
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 4 of 11 PageID: 618




 2013). Where the complaint does not establish with clarity that the parties have agreed to

 arbitrate, or when the party opposing arbitration has come forward with more than a “‘naked

 assertion’” that it did not intend to be bound by an arbitration agreement, the motion should

 instead be adjudicated under the Rule 56 standard for summary judgment. Id. at 774 (quoting

 Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 55 (3d Cir. 1980)). Here,

 while the non-signatory Plaintiffs have argued that the arbitration provision in the Agreement

 cannot be enforced against them, as will be discussed in further detail below, it is abundantly

 clear on the face of the Complaint both that all Plaintiffs have affirmatively sought relief under

 the arbitration agreement, and that the Plaintiffs do not contest the validity of the arbitration

 agreement itself. Therefore, this motion presents no need to explore factual issues or matters

 outside the Complaint, and thus the Court will apply a Rule 12(b)(6) standard of analysis. To

 meet that standard on this motion, the complaint must show, through the facts alleged, that the

 movant is entitled to the relief sought. Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir.

 2009).

          B. The Applicability of the Arbitration Provision Against All Plaintiffs

          The first prong of the Court’s inquiry is determining whether all the Plaintiffs may be

 bound by the arbitration provision included in the Agreement. As explained, Plaintiffs do not

 challenge the validity of the Agreement, nor the fact that it includes an enforceable arbitration

 provision. Further, it is undisputed that Facta, as a signatory to the Agreement which contains the

 arbitration clause, is bound to arbitrate all its claims in the Complaint. Indeed, Facta has already

 initiated arbitration proceedings against Defendants regarding these matters and has

 acknowledged in both the Complaint and its counsel’s Certification in Opposition to Defendants’

 Motion that it is subject to arbitration of its claims against Defendants. See (Compl., ¶ 142)



                                                   4
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 5 of 11 PageID: 619




 (requesting that Defendants be compelled to arbitrate all claims with Facta); (Hittman Cert., ¶ 5,

 7) (stating that Facta is a party to the agreement containing the arbitration clause and that Facta

 has already commenced an arbitration proceeding regarding this matter). Therefore, Facta must

 be compelled to arbitrate all its claims under the Complaint. Due to Facta’s acknowledgment that

 it is subject to arbitrate its claims in the present case, the remaining question then is whether the

 other Plaintiffs, as non-signatories to the Agreement, are also bound to arbitrate their claims. The

 Court finds that as to Counts 2 through 5 in the Complaint, the non-signatory Plaintiffs are bound

 by the Agreement’s alternative dispute resolution procedure.

        Arbitration is “strictly a matter of contract,” meaning that, “[i]f a party has not agreed to

 arbitrate, the courts have no authority to mandate that he do so.” Bel-Ray Co., Inc. v. Chemrite

 Ltd., 181 F.3d 435, 444 (3d Cir. 1999) (citing United Steelworkers of Am. v. Warrior & Gulf

 Navigation Co., 363 U.S. 574, 582 (1960)). Indeed, the FAA requires that, before a court may

 order the parties to submit their dispute to arbitration, it must find (1) that a valid agreement to

 arbitrate exists and (2) that the specific dispute falls within the substantive scope of the

 agreement. Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005). While the

 FAA nevertheless has a strong presumption in favor of arbitration, this presumption usually does

 not extend to non-signatories to an arbitration agreement. E.I. DuPont de Nemours & Co. v.

 Rhone Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187, 194 (3d Cir. 2001). However,

 both the Supreme Court and the Third Circuit have found that, in certain instances, arbitration

 agreements may be enforced against non-signatories to an arbitration contract through traditional

 state law principles of contract and agency law, such as estoppel. Arthur Andersen LLP v.

 Carlisle, 556 U.S. 624, 631 (2009); Bouriez v. Carnegie Mellon Univ., 359 F.3d 292, 294 (3d

 Cir. 2004) (“A party, however, can be compelled to arbitrate under an agreement, even if he or



                                                   5
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 6 of 11 PageID: 620




 she did not sign that agreement, if common law principles of agency and contract support such

 an obligation on his or her part.”); Bel-Ray, 181 F.3d at 444 (“When asked to enforce an

 arbitration agreement against a nonsignatory, we ask whether he or she is bound by that

 agreement under traditional principles of contract and agency law.”).

        Here, it is undisputed that Plaintiffs Frank Cozzarelli, Robert Mangone, Paul Kapp,

 Robert Laudadio, and Gotta Guy, Inc. are not signatories to the arbitration agreement. Rather,

 Defendants are seeking to compel these Plaintiffs to arbitrate their claims through the state law

 doctrine of equitable estoppel. As this Court has subject matter jurisdiction over this action under

 diversity jurisdiction, in determining whether equitable estoppel can be used to compel the non-

 signatory Plaintiffs to arbitrate their claims, the Court must look to the relevant substantive state

 law. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

        None of the parties seem to dispute that the Agreement and First Amendment are

 governed by the law of New Jersey. 2 Under New Jersey state law, equitable estoppel should be

 used to compel a non-signatory to arbitrate when the non-signatory “engaged in conduct, either

 intentionally or under circumstances that induced reliance, and that [the parties seeking to

 compel arbitration] acted or changed their position to their detriment.” Hirsch v. Amper Fin.

 Servs., LLC, 215 N.J. 174, 189 (N.J. Sup. Ct. 2013) (quoting Knorr v. Smeal, 178 N.J. 169, 178

 (N.J. Sup. Ct. 2003)). In encouraging courts to look beyond simply the signatures on an

 agreement in determining whether arbitration is appropriate, this doctrine promotes “the interests

 of justice, morality, and common fairness.” Id.



 2
   See Patent Purchase Agreement Art. 8.6 (“This Agreement will be interpreted, construed, and
 enforced in all respects in accordance with the laws of the State of New Jersey, without reference
 to its choice of law principles to the contrary.”); Compl., ¶ 36 (“New Jersey is the proper choice
 of law, as the [Agreement] expressly provides for New Jersey as the choice of law for any
 dispute between the parties.”).

                                                   6
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 7 of 11 PageID: 621




        The requisite element of detrimental reliance that must be shown by the party seeking to

 compel arbitration may be found where the non-signatory has otherwise embraced the agreement

 and has obtained, or has sought to obtain, benefits flowing from it. Eric Baker Architecture, P.C.

 v. Mehmel, 2013 WL 6169210 at *4 (N.J. Super Ct. App. Div. Nov. 26, 2013) (partially basing

 its decision not to apply equitable estoppel on the fact that the parties seeking to compel

 arbitration did not show that the non-signatories sought benefits under the contract). See also E.I.

 DuPont, 269 F.3d at 200 (quoting Int’l Paper Co. v. Schwabedissen Maschinen & Anlagen

 GMBH, 206 F.3d 411, 418 (4th Cir. 2000)) (“In the arbitration context, the doctrine [of equitable

 estoppel] recognizes that a party may be estopped from asserting that the lack of his signature on

 a written contract precludes enforcement of the contract’s arbitration clause when he has

 consistently maintained that other provisions of the same contract should be enforced to benefit

 him.”). In other words, where a non-signatory directly benefits from an agreement that includes

 an arbitration provision, by asserting claims that rely on said agreement as a basis for those

 claims, the non-signatory is then equitably estopped from claiming that he is not bound by the

 arbitration clause in the contract. See, e.g., Torlay v. Nelligan, 2019 WL 4509326 at *4 (D.N.J.

 Sept. 18, 2019) (finding non-signatory plaintiff bound by arbitration agreement, partially due to

 New Jersey’s doctrine of equitable estoppel, where plaintiff asserted claim for breach of a

 contract provision in the same contract containing the arbitration agreement); Neal v. Asta

 Funding, Inc., 2016 WL 3566960 at *18 (D.N.J. June 30, 2016) (compelling non-signatory

 plaintiff to arbitrate, based on the conclusion that it would be inequitable to allow the plaintiff to

 both bring a claim to enforce certain provisions of the contract, but also to avoid the arbitration

 clause contained therein). Overall, this doctrine “prevents a non-signatory from ‘cherry-picking’

 the provisions of a contract that it will benefit from and ignoring other provisions that don’t



                                                   7
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 8 of 11 PageID: 622




 benefit it or that it would prefer not to be governed by (such as an arbitration clause).” Invista

 S.À.R.L. v. Rhodia, S.A., 625 F.3d 75, 85 (3d Cir. 2010). Thus, to the extent that the non-

 signatory Plaintiffs here have asserted that they are entitled to relief under the Agreement, which

 includes the arbitration clause, or the First Amendment, which reaffirms the arbitration clause,

 those Plaintiffs will then be compelled to arbitrate those claims.

        Beginning with Count 1 of the Complaint, there, the non-signatory Plaintiffs seek a

 declaratory judgment that they have no duty to arbitrate. As this is the matter directly before the

 Court under this motion, and this Count does not assert a claim under the Agreement nor the

 First Amendment, the Court will not compel the non-signatory Plaintiffs to arbitrate this claim.

 Rather, at this time, Count 1 will be stayed pending the conclusion of the arbitration proceedings.

        On the other hand, it is apparent that Counts 2 through 5, asserted by all the Plaintiffs,

 including the non-signatory parties, do rely on the Agreement and/or the First Amendment as a

 basis for relief, thereby making the application of equitable estoppel proper. As for Count 2, the

 Complaint states: “Plaintiffs seek a declaratory judgment that the entire controversy doctrine bars

 consideration . . . for any event occurring prior to April 14, 2019 in arbitration, and any event

 occurring prior to May 28, 2019, unless expressly reserved in the Agreement and First

 Amendment.” (Compl., ¶ 124, emphasis added). In no way does this Count distinguish between

 relief sought by Facta or by the non-signatory Plaintiffs. Rather, Count 2 indicates that all

 Plaintiffs request relief. Further, this claim by its very nature arises out of the Agreement and the

 First Amendment, as the request for claim preclusion is based on the premise that certain events

 were already arbitrated on April 14, 2019. Additionally, by claiming that preclusive effect will

 not apply if it was expressly reserved in the Agreement and/or First Amendment, this impliedly

 acknowledges the essential role that the Agreement has in this claim.



                                                   8
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 9 of 11 PageID: 623




        Similarly, Count 3 states: “Wherefore, Plaintiffs demand judgment against the

 defendants” in the form of specific enforcement of the First Amendment. (Compl., ¶ 128,

 emphasis added). Here too, the Complaint fails to differentiate between Facta and the other non-

 signatory Plaintiffs, and this Count expressly arises out of the First Amendment.

        Counts 4 and 5 presents the same situation. In Count 4, the Complaint reads: “Wherefore,

 Plaintiffs demand judgment against the defendants” in the form of injunctive relief enjoining

 Defendants from manufacturing, selling, distributing, and using all products covered by the

 patents that were allegedly purchased “pursuant to the Agreement and First Amendment.”

 (Compl., ¶ 130, 138, emphasis added). Count 5 then reads: “Wherefore, Plaintiffs demand

 judgment against the defendants” compelling Defendants to arbitrate claims due to actions that

 were “expressly reserved from release in the Agreement and the First Amendment.” (Compl., ¶

 141-42, emphasis added). These Counts, brought by all the Plaintiffs, explicitly allege claims

 that arise under the Agreement and the First Amendment.

        Absent the application of equitable estoppel, the Defendants would be required to take

 action based on the Plaintiffs’ allegations that directly relate to and arise under the Agreement

 and/or the First Amendment, yet, to their detriment, the Defendants would then be asked to

 proceed in a manner which would allow the non-signatory Plaintiffs to avoid the Agreement’s

 express alternative dispute resolution procedure. 3 To allow the non-signatory Plaintiffs to assert




 3
   In Plaintiffs’ opposing submission to this motion, they claim that Defendants waived the right
 to compel arbitration against the non-signatory Plaintiffs due to Defendants’ earlier voluntary
 withdrawal of their arbitration-based counterclaims against the non-signatory Plaintiffs in the
 pending arbitration proceeding. Hittman Cert. ¶ 33-47. This argument is wholly improper. Being
 that Defendants dismissed their claims against the non-signatory Plaintiffs in the pending
 arbitration proceeding without prejudice, there is no reason why these Plaintiffs cannot thereafter
 be compelled to arbitrate under the doctrine of equitable estoppel.

                                                  9
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 10 of 11 PageID: 624




 claims which embrace certain provisions of the Agreement but repudiate others would create the

 type of unfairness and injustice that the doctrine of equitable estoppel was precisely designed to

 prevent. Thus, the Court finds that, pursuant to New Jersey law, as detailed in Hirsch,

 Defendants have demonstrated detrimental reliance as to Counts 2-5 and established that they are

 therefore entitled to enforce the Agreement’s alternative disputes resolution provision against the

 non-signatory Plaintiffs as a matter of equitable estoppel. 4

         C. The Applicability of the Arbitration Provision To These Particular Claims

         Being that the arbitration provision may be applied against all Plaintiffs, the Court thus

 turns to the second prong of its inquiry, which requires determining whether the dispute between

 Plaintiffs and Defendants falls within the scope of the arbitration provision. The Agreement’s

 arbitration provision is particularly expansive. It states:

         [T]he parties hereby waive their respective rights to seek remedies in court, and will
         resolve any and all claims, disputes or controversies (“Disputes”) relating in any way to,
         or arising out of, this Agreement, including, without limitation, any performance under
         this Agreement or breach or threatened breach of this Agreement, or the amount of
         Revenue or another other amounts due under this Agreement [through final and binding
         arbitration, in the event that negotiation and mandatory mediation fail to resolve the
         Dispute.]

  (Patent Purchase Agreement Art. 8.7, emphasis added).


 4
   Additionally, by failing to file a brief in opposition to Defendants’ motion, nor a statement
 stating why no brief is necessary, Plaintiffs failed to comply with the requirements of L. Civ. R.
 7.1(d)(2) and L. Civ. R. 7.1(d)(4) (“The brief and papers in opposition to a motion . . . must be
 filed with the Clerk at least 14 days prior to the original motion day. . . . In lieu of filing any brief
 pursuant to [this section], a party may file a statement that no brief is necessary and the reasons
 therefor.”). Further, Plaintiffs’ opposition paper in the form of a certification replete with
 conclusory allegations was also inappropriate, as L. Civ. R. 7.2(a) states: “Affidavits,
 declarations, certifications . . . shall be restricted to statements of fact within the personal
 knowledge of the signatory. Argument of the facts and the law shall not be contained in such
 documents.” Therefore, in the alternative, the Court could have independently based its
 conclusion to grant Defendants’ motion to compel arbitration based on these procedural
 deficiencies.

                                                    10
Case 2:20-cv-09631-SRC-CLW Document 14 Filed 10/08/20 Page 11 of 11 PageID: 625




           For the reasons discussed above in the Court’s analysis of detrimental reliance, Plaintiffs’

 claims in Counts 2-5 are premised on allegations that clearly relate to and arise out of the

 Agreement and/or the First Amendment. It is well established that “‘an order to arbitrate the

 particular grievance should not be denied unless it may be said with positive assurance that the

 arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’” AT&T

 Tech., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (quoting United Steelworkers of

 Am., 363 U.S. at 582-83 (1960)). Therefore, the Court finds that Counts 2-5 fall with the

 arbitration provision.

           Defendants, in sum, have established that, as a matter of equitable estoppel, they are

 entitled to enforce the Agreement’s valid alternative dispute resolution provision against all

 Plaintiffs, including the non-signatory Plaintiffs, and further, that Counts 2-5 are covered by the

 alternative disputes resolution provision in the Agreement.


    III.      CONCLUSION

           For the foregoing reasons, the Court will grant Defendants’ motion to stay this litigation

 and compel all Plaintiffs to submit Counts 2-5 under the Complaint to the alternative dispute

 resolution procedure set forth in the Agreement, requiring negotiation and mediation followed, if

 necessary, by final and binding arbitration. An appropriate Order with be filed together with this

 Opinion.



                                                          s/Stanley R. Chesler
                                                         STANLEY R. CHESLER
                                                         United States District Judge


 Dated: October 8, 2020



                                                    11
